DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
Applicant is reminded that a new claim is not supposed to contain any underlining.  Note that claim 21 contains underlining in claim 4.

Response to Amendment
This office action is in response to the amendment submitted on 19 September 2022 has been entered.  After entry of the amendment, claims 6-21 are currently pending in the application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7 it is unclear as to whether the phrase "mineral dispersing agent" means that the dispersing agent must be a dispersing agent that is a mineral or if it is a dispersing agent for a mineral material. Also it is unclear as to the types of dispersing agents that may be utilized in the method. Clarification is requested. The phrase “the pH” lacks proper antecedent basis.
Claim 8 is confusing and therefore vague and indefinite as it refers to Portland cement clinker whereas claim 11 is drawn to a Portland cement. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is not seen as to how claim 8 further limits claim 11 when claim 11 refers to a Portland cement.  As a Portland cement clinker is different from a Portland cement this claim fails to further limit claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 105669219 A.
The reference teaches, in example 2, a composition comprising 10 parts of alumina having a particle diameter of 0.05 to 0.08 mm, 20 parts of alumina having a particle diameter of 1 to 2 mm, and a trioxide having a particle diameter of 0.5 to 1.5 mm. 45 parts of chrome powder; 55 parts of serpentine powder with a particle size of 5-8 mm; 10 parts of silica powder with a particle size of 0.2-0.3 mm; 10 parts of sintered corundum with a particle size of 0.15-0.2 mm; 35 parts of cement; 7 parts of magnesium hexasilicate powder having a particle diameter of 0.05.
The instant claim is met by the reference.
As for claim 11, the reference teaches corundum of 0.15-0.2 mm which meets the mineral additive as it has a Mohs hardness of 9.  The size and amount of the mineral additive falls within the claimed range.  

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 109279847 A.
The reference teaches, in Example 1, a composition comprising 35kg of ordinary Portland cement, 1kg of sulphoaluminate cement, 10kg of corundum sand of 20-40 mesh, 10kg of corundum sand of 40-60 mesh, 15kg of cast stone aggregate with particle diameter of 3-5mm, particle size 1- 3kg cast stone aggregate 15kg, 2500 mesh active silicon powder 2.2kg, polymer nano bioglue powder 0.3kg, water reducing agent 0.5kg, 200 mesh zeolite powder 10kg, particle size 1-2mm rubber powder 1kg, pretreated 0.1 kg of polyvinyl alcohol fiber.
The instant claim is met by the reference.
As for claim 11, the reference teaches corundum of 40-60 mesh (250-400 microns) which meets the mineral additive as it has a Mohs hardness of 9.  The size and amount of the mineral additive falls within the claimed range.  

Claim 11 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 108609947 A.
The reference teaches, in example 2, a concrete comprising 7.0 parts of fast hard ordinary Portland cement (#42.5); 7.0 parts of quartz sand; 1.70 parts of copper slag; 0.80 parts of silica fume; 0.12 parts of water reducing agent; 0.3 parts of brass powder; 0.13 parts of copper powder; 0.05 parts of basalt fiber with a length of 12 mm; 0.004 parts of HPMC viscosity modifier having a viscosity of 50,000; and water 1.70-1.74 parts. The copper slag has an average particle diameter is 106 μm.  
The instant claim is met by the reference.
As for claim 11, the copper slag in the composition meets the mineral additive as it has a Mohs hardness of 7.  The amount and size of the mineral additive falls within the claimed range.

Claims 8-9, 11-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 104761162 A.
The reference teaches, in the abstract, a composition comprising 30-65% Portland cement clinker, 5.0-15.0 wt.% copper slag, 15.0-30.0 wt.% blast furnace slag, 5.0-15.0 wt.% molybdenum slag, 5.0-12.0 wt.% flue ash and 2.5-5.0 wt.% gypsum.  According to page 2 of the machine translation the copper slag is crushed to an average particle size of 100 to 200 microns.  Further, after crushing, all of the components are subjected to grinding to obtain a slag Portland cement.
The instant claims are met by the reference.  The rejection of claim 21 is presented first followed by the claims which depend from it.
As for claim 11, the copper slag meets the mineral additive and has a size and amount that falls within the claimed range.
As for claim 21, the copper slag is crushed before it is added to the other components to form the cement.
As for claims 12-15, it is believed that the copper slag possesses these properties absent evidence showing otherwise.
As for claim 16, as the copper slag is first crushed and then added to the components to make the cement and then subjected to grinding, this claim is met.
As for claim 17, it appears that the copper slag is in dry form absent evidence showing otherwise.
As for claim 18, the copper slag is crushed separately from the Portland cement.
As for claim 19, it appears that the copper slag is dry absent evidence showing otherwise.
As for claim 8, the copper slag is added to Portland cement clinker and other components (including gypsum) and then subjected to grinding (see page 2 of the reference).
As for claim 9, the copper slag is crushed separately from the Portland cement and it is believed that it is in dry form absent evidence showing otherwise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 12-15, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 105669219 A.
The reference was discussed previously.
The instant claims are obvious over the reference. The rejection of claim 21 is presented first followed by the claims which depend from it.
As for claim 21, as the corundum is added to the cement in a particle size that falls within the claimed range it is obvious that the material was ground before its addition to the composition in order to obtain the recited particle size.
As for claims 12-15 it is believed that the corundum possesses these properties absent evidence showing otherwise.
As for claim 18 as the corundum is added to the cement in a particle size that falls within the claimed range it is obvious that the material was ground separately from the Portland cement before its addition to the composition.
As for claim 19, as the reference does not say otherwise, it would appear that the corundum material is dry.
As for claim 9, as the corundum is added to the cement in a particle size that falls within the claimed range it is obvious that the material was ground before its addition to the composition in order to obtain the recited particle size and as for being comminuted in a dry basis as it is known in the art that comminution involves crushing or grinding on a dry or wet basis it would have been obvious to comminute in dry form without producing any unexpected results absent evidence showing otherwise.
As for claim 10, as the corundum is added to the cement in a particle size that falls within the claimed range it is obvious that the material was ground before its addition to the composition in order to obtain the recited particle size and as for being comminuted in a wet basis as it is known in the art that comminution involves crushing or grinding on a dry or wet basis it would have been obvious to comminute in wet form without producing any unexpected results absent evidence showing otherwise.

Claims 9-10, 12-15, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 109279847 A.
The reference was discussed previously.
The instant claims are obvious over the reference. The rejection of claim 21 is presented first followed by the claims which depend from it.
As for claim 21, as the corundum is added to the cement in a particle size that falls within the claimed range it is obvious that the material was ground before its addition to the composition in order to obtain the recited particle size.
As for claims 12-15 it is believed that the corundum possesses these properties absent evidence showing otherwise.
As for claim 18 as the corundum is added to the cement in a particle size that falls within the claimed range it is obvious that the material was ground separately from the Portland cement before its addition to the composition.
As for claim 19, as the reference does not say otherwise, it would appear that the corundum material is dry.
As for claim 9, as the corundum is added to the cement in a particle size that falls within the claimed range it is obvious that the material was ground before its addition to the composition in order to obtain the recited particle size and as for being comminuted in a dry basis as it is known in the art that comminution involves crushing or grinding on a dry or wet basis it would have been obvious to comminute in dry form without producing any unexpected results absent evidence showing otherwise.
As for claim 10, as the corundum is added to the cement in a particle size that falls within the claimed range it is obvious that the material was ground before its addition to the composition in order to obtain the recited particle size and as for being comminuted in a wet basis as it is known in the art that comminution involves crushing or grinding on a dry or wet basis it would have been obvious to comminute in wet form without producing any unexpected results absent evidence showing otherwise.

Claims 9, 11-15, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 109095859 A.
The reference teaches, in the abstract, a self-curing concrete comprises 250-300 pts. wt. cement, 750-850 pts. wt. sand, 1000-1100 pts. wt. gravel, 2-5 pts. wt. water reducing agent, 10-30 pts. wt. fiber, 15-35 pts. wt. expanding agent, 1-5 pts. wt. super absorbent resin, 40-60 pts. wt. copper slag, 10-20 pts. wt. zinc slag, and 160-170 pts. wt. water.  The copper slag has an average particle diameter of less than 10 microns.  The cement is Portland cement.
The instant claims are obvious over the reference. The rejection of claim 11 is presented first followed by the claims which depend from it.
As for claim 11, the reference teaches copper slag having an average particle diameter of less than 10 microns which meets the mineral additive as it has a Mohs hardness of 7.  The  amount of the mineral additive falls within the claimed range.  As for the size, the reference teaches a size that overlaps the claimed size range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 21, according to the examples, the slag is ground prior to its addition to the Portland cement.
As for claims 12-15 it is believed that the copper slag possesses these properties absent evidence showing otherwise.
As for claim 18 according to the example, the copper slag is ground before its addition to the Portland cement. 
As for claim 19, it appears that the copper slag is added in a dry form absent evidence showing otherwise.
As for claim 9, according to the example the slag is ground prior to its addition to Portland cement.  It appears that the slag is ground on a dry basis absent evidence showing otherwise.

Claims 9-10, 12-15, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 108609947 A.
The reference was discussed previously.
The instant claims are obvious over the reference.  The rejection of claim 21 is presented first followed by the claims which depend from it.
As for claim 21, as the corundum is added to the cement in a particle size that falls within the claimed range it is obvious that the material was ground before its addition to the composition in order to obtain the recited particle size.
As for claims 12-15 it is believed that the copper slag possesses these properties absent evidence showing otherwise.
As for claim 18, as the copper slag is added to the cement in a particle size that falls within the claimed range it is obvious that the material was ground separately from the Portland cement before its addition to the composition.
As for claim 19, as the reference does not say otherwise, it would appear that the copper slag material is dry.
As for claim 9, as the copper slag is added to the cement in a particle size that falls within the claimed range it is obvious that the material was ground before its addition to the composition in order to obtain the recited particle size and as for being comminuted in a dry basis as it is known in the art that comminution involves crushing or grinding on a dry or wet basis it would have been obvious to comminute in dry form without producing any unexpected results absent evidence showing otherwise.
As for claim 10, as the copper slag is added to the cement in a particle size that falls within the claimed range it is obvious that the material was ground before its addition to the composition in order to obtain the recited particle size and as for being comminuted in a wet basis as it is known in the art that comminution involves crushing or grinding on a dry or wet basis it would have been obvious to comminute in wet form without producing any unexpected results absent evidence showing otherwise.

Claims 9, 11-15, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 107721212 A.
The reference teaches, in the abstract, a silicon rich magnesium nickel slag containing 60-80% Portland cement preferably 65 %mass ordinary Portland cement, 10-20 %mass, preferably 15 %mass silicon-rich magnesium-nickel slag, 10-20 %mass, preferably 15 %mass desulfurized gypsum and 5-10 %mass, preferably 5 %mass potassium dihydrogen phosphate.  According to paragraph 3 of page 2, the nickel slag is ground to a 0.08mm square hole sieve.
The instant claims are obvious over the reference. The rejection of claim 11 is presented first followed by the claims which depend from it.
As for claim 11, the silicon rich magnesium nickel slag meets the mineral additive and has a Mohs hardness of 7.  The amount falls within the claimed range.  The size overlaps the claimed size and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 21, according to page 2 of the machine translation, the magnesium rich nickel slag is ground to a 0.08 mm sieve size before its addition to the composition.  As the composition is a powder it is obvious that it has been ground dry.
As for claims 12-15 it is believed that the nickel slag possesses these properties absent evidence showing otherwise.
As for claim 18, the nickel slag is ground before it is added to the cement composition.  As the composition is a powder it is obvious that it has been ground dry before its addition to the composition.
As for claim 19, as the nickel slag is a powder it is obvious that it is in dry form.
As for claim 9, as the nickel slag is ground to a powder before its addition to the cement composition it is clear that the material is ground on a dry basis. 

Claims 7, 9-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Specification No. KR 10-0622567 B1.
The reference teaches, in the claims, a composition comprising 0.1 to 50.0 wt% of carbon fiber, 10 to 50% of hydraulic binder composed of ordinary Portland cement, alumina cement, special Portland cement, etc., and 2 to 800% by weight of magnetite relative to the hydraulic binder.  The magnetite has an average particle diameter of 0.5 mm and a maximum particle diameter of 1.5 mm (see the examples).  The composition may further contain a fiber dispersant (page 5, 5th full paragraph).
The instant claims are obvious over the reference.  The rejection of claim 11 is presented first followed by the claims which depend from it.
As for claim 11, the magnetite meets the mineral additive and has a size and amount that overlaps the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 21, the reference on page 4, 3rd full paragraph, that the magnetite is a pulverized product.  As the reference teaches that the magnetite ore is pulverized it is clear that the material is ground before its addition to Portland cement.
As for claims 12-15, it is believed that the nickel slag possesses these properties absent evidence showing otherwise.
As for claim 18, the magnetite ore is pulverized before it is mixed with the Portland cement.
As for claim 19, it appears that the magnetite is dry before it is mixed absent evidence showing otherwise.
As for claim 20, the reference teaches the addition of a dispersing agent. While it does not recite the amount it would have been obvious to determine the amount necessary to disperse the materials.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
As for claim 7, the reference teaches the addition of a dispersing agent. While it does not recite the amount it would have been obvious to determine the amount necessary to disperse the materials.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
As for claim 9, the reference is comminuted before its addition and it is believed that the material is comminuted on a dry basis absent evidence showing otherwise.
As for claim 10, while the reference does not recite that it is comminuted in a wet basis as it is known in the art that comminution involves crushing or grinding on a dry or wet basis it would have been obvious to comminute in wet form without producing any unexpected results absent evidence showing otherwise.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the limitations found in this claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
October 11, 2022